Title: [Diary entry: 30 July 1768]
From: Washington, George
To: 

30. Finished Do. & got into Stacks without damage.  About the 27 and 28 Sowed some Turnep Seed in Corn Ground at Morris’s—that is at Doeg Run Plann. Memm. On the 30th. of this Month I agreed with Jonathan Palmer to come and Work with my Carpenters; either at their Trade—Cowpering—or, in short at any thing that he may be set about—In consideration of which, I am to pay him £40 pr. Ann. allow him 400 lbs. of Meat & 20 Bushels of Indian Corn. I am also to allow him to keep two Milch Cows (one half of whose Increase I am to have) and to have Wheat for which he is to pay. He is to be allowed a Garden & I am to get the old dwelling House at Muddy hole repaird for him. I am also to take his Waggon at £17, if he brings it free from damage and it is no older than he says—that is about a 12 Month. Note he is to be here as early as possible in April—if not in March.